Citation Nr: 1107448	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-14 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a left jaw 
fracture.

2.  Entitlement to service connection for a bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for an acquired psychiatric 
disorder, to include a depressive disorder, anxiety, 
posttraumatic stress disorder (PTSD) and residuals of a traumatic 
brain injury (TBI).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel

INTRODUCTION

The Veteran served on active duty from January 1963 to October 
1970 and from August 1971 to August 1974.

This appeal arises from a September 2008 rating action of the 
Department of Veterans' Affairs (VA) Regional Office (RO) located 
in St. Petersburg, Florida that, in pertinent part, denied 
service connection for residuals of a left jaw fracture, a 
bilateral hearing loss, tinnitus, and a depressive disorder 
claimed as anxiety and PTSD.

In December 2010, the Veteran and his spouse appeared and 
presented testimony before the undersigned Veterans' Law Judge.  
A transcript of that hearing has been associated with the claims 
folder.

This appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts are applicable to this 
appeal.  

The Veteran is seeking service connection for residuals of a left 
jaw fracture, a bilateral hearing loss, tinnitus, and an acquired 
psychiatric disorder, to include a depressive disorder, anxiety 
and PTSD.  A review of the claims folder indicates that 
additional development is needed prior to adjudication of these 
claims.  

The Veteran had two periods of active service, as noted above.  
While the Veteran's complete service treatment records (STRs) 
appear to have been associated with the claims folder, a review 
of the service personnel records (SPRs) seems to indicate that 
complete SPRs for his second period of service have not been 
associated with the claims folder.  In this regard, the Veteran's 
DD Form 214 for the period from August 1971 to August 1974 
reflects service in Korea, and the Veteran has testified to this 
fact.  However, service personnel records for that period would 
present a more complete summary of when the Veteran was in Korea, 
the organization to which he was attached, and his military 
occupational specialty (MOS) during his second period of service.  
A search for these records should be undertaken by the RO.

Concerning the residuals of a jaw fracture, the Veteran's July 
1974 separation physical examination report and report of medical 
history note that the Veteran sustained a fractured jaw/maxilla 
eight weeks earlier and "req oper".  No other information 
regarding this injury is found in the STRs.  Notably, in a July 
2008 statement, the Veteran reported that he was treated for a 
broken jaw during service, specifically, at Madigan Army 
Hospital.  In June 2008, the Veteran was afforded a VA general 
medical examination.  The examiner described the face as 
symmetrical and fully functioning, with no residuals, no 
deformity and no pain.  During his December 2010 travel board 
hearing, the Veteran stated that in order to repair the fracture, 
a steel plate was inserted and wires were attached to bones to 
hold the plate in place until the fracture healed.  He averred 
that the fracture residuals affect his ability to breathe 
properly.  The Board is of the opinion that a dental examination 
would better document any residuals of the jaw/maxilla fracture.  

Regarding the issues of service connection for a bilateral 
hearing loss and tinnitus, the available SPRs reflect that for at 
least part of his first period of service, the Veteran's MOS was 
in motor transport (63C and 64C); and, according to the DD Form 
214 for his second period of service, his MOS was 63C (general 
vehicle repairman).  In April 2008, the Veteran underwent a VA 
audiometric examination.  The examiner noted a moderately severe 
high frequency sensorineural hearing loss beginning at 3000Hz.  
It was also noted in the report that the Veteran had been 
afforded a comprehensive VA audiologic evaluation in January 
2006.  That record is not associated with the claims folder; 
however, Social Security Administration (SSA) records reflect 
that the Veteran had an audiogram at the Pasco Outpatient Clinic 
(OPC) on January 23, 2006.  

On September 2, 2010, the Department of Veterans' Affairs, 
Veterans Benefits Administration issued Fast Letter 10-35.  The 
subject was: Modifying the Development Process in Claims for 
Hearing Loss and/or Tinnitus.  That letter introduced the Duty 
MOS Noise Exposure Listing, a rating job aid for determinations 
regarding service connection of hearing loss and/or tinnitus.  
The Duty MOS Noise Exposure Listing is a compilation of 
Department of Defense-verified lists of military occupational 
specialties (MOSs) and the corresponding probability of hazardous 
noise exposure.

The Fast Letter indicated that when a claim for hearing loss 
and/or tinnitus is received, the decision maker must review the 
claim for: Sufficient evidence of a current disability (including 
lay evidence); and evidence of hearing loss and/or tinnitus in 
service; or records documenting an event, injury, disease, or 
symptoms of a disease potentially related to an audiological 
disability.

If there is no documented evidence of an in-service illness, 
injury, or event with which the claimed conditions could be 
associated, the Duty MOS Noise Exposure Listing will be 
considered.  Based on the Veteran's records, each duty MOS or 
duty assignment documented will be reviewed for a determination 
as to the probability of exposure to hazardous noise on the Duty 
MOS Noise Exposure Listing.  If the duty position is shown to 
have a "Highly Probable" or "Moderate" probability of exposure to 
hazardous noise, exposure to such noise will be conceded for 
purposes of establishing the in-service event. 

In such cases, where there is sufficient evidence of a current 
disability and the in-service exposure to hazardous noise is 
conceded based on the Duty MOS Noise Exposure Listing, VA is 
obligated to request a VA examination and opinion to determine if 
there is a medical nexus.  The level of probability of exposure 
conceded, such as "Highly Probable" or "Moderate," should be 
included in the information provided to the examiner in the body 
of the examination request.

Finally, it was noted that the Duty MOS Noise Exposure Listing is 
not an exclusive means of establishing a Veteran's in-service 
noise exposure.  Claims for service connection of hearing loss 
must be evaluated in light of all evidence of record in each 
case, including treatment records and examination results.  As 
noted, the Veteran's MOS for at least part of his military 
service was a general vehicle repairman.  A review of the Army 
Enlisted Military Occupational Specialties indicates that the 
63/64 MOS is now a 91 MOS, and exposure to hazardous noise is 
considered "highly probable".  The Veteran's exposure to 
hazardous noise is conceded.  Under the FL 10-35 guidelines, VA 
is obligated to request a VA audiometric examination for an 
opinion to determine if there is a medical nexus between noise 
exposure in service and any present hearing disorder.

On the subject of service connection for an acquired psychiatric 
disorder, on the Veteran's July 1974 separation report of medical 
history, he complained of depression or excessive worry, loss of 
memory or amnesia, nervous trouble and loss of consciousness.  
The examiner described the depression and nervous trouble as 
situational.  The loss of memory and loss of consciousness were 
associated with a December 1971 "cycle" accident (noted in the 
SPRs as requiring treatment at the William Beaumont Army General 
Hospital).  The July 1974 separation physical examination report 
while noting a normal psychiatric examination, also indicated 
that the Veteran had situational anxiety/depression.  During his 
December 2010 travel board hearing, the Veteran testified that 
while in Korea, he was stationed close to the DMZ, and he could 
hear gunfire at night, and he never knew what would happen.  He 
recalled an incident where a South Korean bus was hijacked by 
North Koreans, that there being a lot of gunfire and indicated 
that two of his friends were shot during the incident.  He also 
described stressors caused by his wife's (now his ex-wife) visit 
to Korea and her infidelity with other soldiers while visiting 
him and his commander's refusal to intervene and send his wife 
home.  

There are several aspects to the acquired psychiatric disorder 
claim.  First, the Veteran has alluded to concern over gunfire at 
the DMZ and other areas in Korea.  Second, he claims that the 
Army placed significant stress on him causing his depression and 
anxiety.  Finally, he claims that the event resulting in the jaw 
fracture also caused a head injury (TBI).  This has not yet been 
addressed by the RO.  A TBI can cause, among other things, 
memory, attention, and concentration problems.  Here, the Veteran 
complained in his separation report of medical history that he 
had experienced loss of memory and loss of consciousness.  The 
Board is of the opinion that the issue of service connection for 
a TBI is "inextricably intertwined" with the issue of service 
connection for an acquired psychiatric disorder.

On July 13, 2010, VA amended its rules for adjudicating 
disability compensation claims for posttraumatic stress disorder 
(PTSD) contained at 38 CFR § 3.304(f) to relax the evidentiary 
standard for establishing the required in-service stressor in 
certain cases.  This revision added to the types of claims the VA 
will accept through credible lay testimony alone, as being 
sufficient to establish occurrence of an in-service stressor 
without undertaking other development to verify the Veteran's 
account.

The primary result of the amendment of 38 CFR § 3.304(f) was the 
elimination of the requirement for corroborating evidence of the 
claimed in-service stressor if it is related to the Veteran's 
"fear of hostile military or terrorist activity."  The new 
regulatory provision requires that: (1) A VA psychiatrist or 
psychologist, or contract equivalent, must confirm that the 
claimed stressor is adequate to support a diagnosis of PTSD; (2) 
the claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service; and (3) the Veteran's 
symptoms are related to the claimed stressor.  VA TL 10-05 (July 
16, 2010).

Specific to PTSD claims under which the new § 3.304(f)(3) may be 
applicable, if review of an application for benefits discloses a 
compensation claim for PTSD and the Veteran's DD-Form 214 
verifies service in a location that would involve "hostile 
military or terrorist activity" as evidenced by such awards as an 
Iraq Campaign Medal, Afghanistan Campaign Medal, or Vietnam 
Service Medal, this evidence would be sufficient to schedule the 
Veteran for a VA psychiatric examination.  VA TL 10-05 (July 16, 
2010).  In the present case, the Veteran has claimed that during 
his tour of duty in Korea, he was exposed to gunfire from 
unfriendly forces.  Service personnel records may provide 
evidence of stressors consistent with the places, types, and 
circumstances of the Veteran's service.

In addition, the record reflects that there are outstanding VA 
treatment records which are potentially pertinent to the appeal.  
In this regard, during the December 2010 hearing, the Veteran 
testified that he was currently taking medication for his 
psychiatric disorder prescribed through VA.  Records of VA 
treatment from the Tampa VAMC (to include the Pasco OPC) dated 
from August 2007 to April 2008 have been associated with the 
claims file.  In addition, SSA records include records of VA 
treatment dated from May to September 2007.  The December 2010 
testimony, however, suggests that more recent records of VA 
treatment are available.  As any records of VA treatment since 
April 2008 are potentially pertinent to the appeal and within the 
control of VA, they should be obtained and associated with the 
claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) in 
regards to service connection for a TBI are 
fully complied with and satisfied.  See also 
38 C.F.R. § 3.159 (2010).

2.  The AMC/RO should contact the Veteran 
and obtain the names and addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, that 
treated him for residuals of a left jaw 
fracture, a bilateral hearing loss, 
tinnitus, or an acquired psychiatric 
disorder, to include a depressive disorder, 
anxiety and PTSD either during or following 
service.  The Veteran should be requested to 
provide information regarding the 
particulars of his jaw fracture, including 
where he was treated following the injury.  
Of particular interest are records of 
treatment from the Tampa VAMC (to include 
the Pasco OPC) since April 2008, as well as 
the report of VA audiology treatment at the 
Pasco OPC, dated in January 2006.  Also of 
particular interest are any hospitalization 
records from the William Beaumont Army 
Hospital dated December 27, 1971, following 
the Veteran's motorcycle accident, and any 
records of treatment from Madigan Army 
Medical Center.  After the Veteran has 
signed the appropriate releases, those 
records identified by the Veteran should be 
obtained and associated with the claims 
folder.  Efforts to obtain treatment records 
from William Beaumont Army Hospital and 
Madigan Army Medical Center should include 
requesting records from those facilities 
directly.  

All attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should be 
inserted in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review. 
 
3.  The AMC/RO should make an attempt to 
secure the Veteran's service personnel 
records and any additional service 
treatment records for his second period of 
service through official channels.

4.  After the above developments have been 
completed, the Veteran should be afforded a 
VA dental and oral examination to determine 
whether he has residuals of the left jaw 
fracture.  All indicated tests and studies 
are to be performed, and a comprehensive 
social, educational and occupational 
history is to be obtained.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the dentist for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examination must be conducted following the 
protocol in VA's Disability Worksheet for 
VA Dental and Oral Examination, revised on 
September 27, 2010.  

Following the examination, the examiner is 
to indicate whether it is at least as 
likely as not (50 percent probability or 
greater) that any current dental/oral 
problems are related to the jaw fracture 
sustained in service.  If possible, the 
examiner should indicate whether the 
Veteran has breathing problems as a result 
of the jaw fracture.  Adequate reasons and 
bases are to be provided for any opinion 
provided.  

5.  The Veteran should be afforded a VA Audio 
examination to determine the etiology of the 
claimed bilateral hearing loss and tinnitus.  
All indicated tests and studies are to be 
performed, and a comprehensive recreational 
and occupational history is to be obtained.  
Prior to the examination, the claims folder 
and a copy of this remand must be made 
available to the audiologist for review of 
the case.  A notation to the effect that this 
record review took place should be included 
in the report of the examiner.  The 
examination must be conducted following the 
protocol in VA's Disability Worksheet for VA 
Audio revised on February 17, 2010.  In this 
case, exposure to hazardous noise in service 
is highly probable.  Following the 
examination, and having reviewed the evidence 
of record, and considering the Veteran's in-
service and post-service hazardous noise 
exposure, the audiologist is requested to 
opine whether it is at least as likely as not 
(50 percent or greater) that any current 
hearing loss and/or tinnitus is due to 
hazardous noise exposure in service.  
Sustainable reasons and bases are to be 
provided with this opinion.

6.  After the above actions have been 
completed, the Veteran should be afforded a 
VA PTSD/Mental Disorder examination.  All 
indicated tests and studies are to be 
performed, and a comprehensive social, 
educational and occupational history is to 
be obtained.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the psychiatrist 
or psychologist for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  The examination 
must be conducted following the protocol in 
VA's Disability Worksheets for VA Initial 
Posttraumatic Stress Disorder Examination 
(revised on April 2, 2007) and for Mental 
Disorders (revised on May 1, 2007).  In 
addition to the other information provided 
in the examination report, the psychiatrist 
or psychologist should specifically state 
whether or not the claimed stressor is 
related to the Veteran's fear of hostile 
military or terrorist activity.  If the 
examiner opines that the question cannot be 
resolved without resorting to speculation, 
then a detailed medical explanation as to 
why this is so (why is the causation 
unknowable?), must be provided.  The 
examiner is to opine whether the Veteran 
suffers from any acquired psychiatric 
disorder that is at least as likely as not 
(50 percent probability or greater) the 
result of a TBI sustained during service.  
Sustainable reasons and bases are to be 
provided with this opinion.

7.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

8.  Inasmuch as the issue of service 
connection for a TBI is deemed to be 
"inextricably intertwined" with the issue 
of service connection for an acquired 
psychiatric disorder, the RO should take 
appropriate adjudicative action, and 
provide the appellant and representative, 
if any, notice of the determination and the 
right to appeal.  If a timely notice of 
disagreement is filed, the appellant and 
representative, if any, should be furnished 
with a statement of the case and given time 
to respond thereto.

9.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


